Citation Nr: 1605154	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-13 007A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to increased ratings for residuals of osteoporosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to January 1992.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010 and in March 2014, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.

The Veteran was afforded a Board hearing in December 2009 that was presided over by a Veterans Law Judge who has since retired.  The Board notes that in December 2015, the Board sent the Veteran a letter that provided him the opportunity to testify at another hearing.  However, given that the Veteran has withdrawn his appeal, as discussed below, the Veteran need not be afforded another hearing before the Board.


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for entitlement to increased ratings for residuals of osteoporosis is requested.







CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran, through his authorized representative, of entitlement to increased ratings for residuals of osteoporosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn in writing this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See December 2015 letter from Veteran's representative.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Bethany L. Buck
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


